UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7117



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHNNY WILLIAM CABE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-00-301)


Submitted:   December 9, 2005          Decided:     December 20, 2005


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny William Cabe, Appellant Pro Se. Dean Arthur Eichelberger,
Anne Hunter Young, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Johnny William Cabe, a federal prisoner, appeals the

district court’s order denying his motion for a new trial pursuant

to Fed. R. Crim. P. 33.        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.          See United States v. Cabe, No. CR-00-301

(D.S.C. June 21, 2005). We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED